Citation Nr: 0325522	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  03-21 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel





INTRODUCTION

The appellant is a veteran who had active service from April 
1945 to November 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision by the Buffalo, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the VCAA, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided further guidance regarding 
notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs 
to substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here, 
the veteran was notified of pertinent provisions of the VCAA 
in correspondence dated in April 2003.  While the letter 
advised him he had 30 days to provide additional information, 
all evidence received after the 30 day period has been 
accepted.  And since the claim is being remanded for further 
development anyway, he will have the full period of time 
provided by law to submit any additional evidence. 

Regarding the "duty to assist", the veteran was last 
afforded a VA audiology examination in June 2002.  Subsequent 
to the examination, the veteran's daughter submitted a 
statement asserting that his hearing was deteriorating.  

In a March 2003 statement, the veteran's private physician, 
RKM, M.D., refers to his "enclosed evaluation" of the 
veteran's hearing.  That evaluation is not in the claims 
file.  Such evidence may be pertinent to the matter at hand.

Accordingly, this matter is REMANDED for the following:

1.	The RO should obtain from Dr. RKM the report of 
the evaluation mentioned in his March 2003 
statement, as well as other pertinent records 
regarding the veteran's hearing loss.  The 
veteran should cooperate in this matter by 
providing any necessary releases.

2.	The veteran should then be afforded a VA 
audiological evaluation (with audiometric 
studies) to ascertain the current severity of 
his service connected bilateral hearing loss 
disability.  The veteran's claims folder must be 
reviewed by the examiner.  

3.	On completion of the requested 
actions, the claim should be reviewed 
by the RO.  If it remains denied, the 
veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.  The 
case should then be returned to the 
Board for further appellate review, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

